Citation Nr: 1516872	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-08 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating for mood disorder with depressive features, evaluated as 30 percent disabling from June 14, 2011, and as 50 percent disabling from June 10, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION


The Veteran had active military service from August 1997 until February 1998, from February 2003 until May 2003, and from November 2008 until November 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested and was scheduled for a Board hearing, via video conference, on December 03, 2014. However, the Veteran failed to appear for the scheduled hearing. The claims folder is void of a postponement request from the Veteran. Thus, the Board will proceed as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1. Prior to June 10, 2013, the Veteran's service-connected mood disorder was manifested by flattened affect, depression, symptoms controlled by continuous medication, and chronic sleep impairment.

2. From June 10, 2013, the Veteran's service-connected mood disorder has been manifested by mild memory loss, depression, anxiety, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, panic attacks more than once a week, and sleep impairment with occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent, for mood disorder, prior to June 10, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9434 (2014).

2. The criteria for a disability rating in excess of 50 percent, for mood disorder, from June 10, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in June 2011. 

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for mood disorder. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in June 2013 and  September 2011.When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include a clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Major Depressive Disorder (DC 9411)

The Veteran's service-connected mood disorder with depressive features disability has been rated under Diagnostic Code 9434. 38 C.F.R. § 4.130 (2014). In a November 2011 decision, the Veteran was rated as 10 percent disabling for his mood disorder under this code. Subsequently, in a March 2012 SOC, the Veteran was granted an initial evaluation at 30 percent disability rating. Effective June 10, 2013, the Veteran's service-connected mood disorder was increased to 50 percent disabling. (See June 2013 supplemental statement of the case (SSOC)). 

The following ratings are available under Diagnostic Code 9434:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms. 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to June 10, 2013

A September 2011 VA examination reflects that the Veteran experienced flattened affect, depression, symptoms controlled by continuous medication, and chronic sleep impairment. Additionally, the September 2011 examination notes the Veteran's difficulty concentrating, fatigue, and anger. The September 2011 clinician noted that the Veteran's has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication.

The Board acknowledges the Veteran's contentions in a May 2012 VA Form 9. In the May 2012 correspondence, the Veteran alleges (1) that he has an inability to work independently at home or work, (2) difficulty adapting to stressful circumstances at work, (3) neglect of personal hygiene, (4) difficulty understanding complex commands, (5) disturbance of motivation and mood, (6) speech intermittently illogical, obscure, or irrelevant, (7) impaired impulse control, and (8) inability to establish and maintain relationships.

The Veteran reiterated his allegations in his May 2013 statement in support of the claim. Additionally, the Veteran averred that he experiences daily hallucinations and ritualistic and/or obsessive behavior, by always letting water facet run while using the restroom. 

In a May 2013 statement, the Veteran's spouse echoed the Veteran's previous contentions listed in his May 2012 VA Form 9 and his May 2013 statement in support of claim.

The Board notes that the language used in the Veteran's May 2012 Form 9 is strikingly similar to the language contemplated in the general rating formula for mental disorders, 70 percent rating criteria. While the Veteran and his spouse may be competent to attest to the symptoms the Veteran experiences, the objective evidence reflects that the symptoms associated with the Veteran's mental disability, prior to June 10, 2013, had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The claims folder reflects that while the Veteran alleges an inability to work independently at work or home, he has been a state correctional officer for over 15 years and currently a reservist in the Army, for which he serves as a squad leader. (See May 2013 statement in support of claim). The Board finds that as a squad leader in the United States military and a state correctional officer, one needs appropriate communication skills, ability to handle stressful circumstances, minimum hygiene maintenance, ability to understand and carry out commands, as well as an ability to have some control of impulses. The Veteran and his wife have failed to provide specific examples on how the Veteran's symptoms have caused an occupational and social impairment with reduced reliability and productivity due to his symptoms, prior to June 10, 2013. The claims folder does not consist nor does the Veteran allege receiving occupational reprimands, excessive leave days due to lack of motivation, or demotions, as examples for impairments. Rather, the Veteran's statements reflect his ability to work independent as well as with others; which is evident by his position as a squad leader in the Reserves and as a state correctional officer. 

Lastly, the Board notes that while the Veteran has stated having daily hallucinations, the objective medical evidence contradicts his allegations. Both September 2011 and June 2013 VA medical examinations note the Veteran as negative for hallucinations or delusions. The Board finds that if the Veteran was experiencing persistent hallucinations at least one of the licensed medical examiners would have noted such symptom. Based on the above,  the Board finds the VA medical examinations to be of more probative value than the Veteran and his spouse's lay statements in regard to the occupation and social impairments the Veteran's symptoms may cause. 

As noted above,  a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130. 

In the present case the Board finds that the Veteran's symptoms, prior to June 10, 2013, impair his social and occupational functions. The claims folder reflects that the Veteran avoids family outing and is often withdrawn from his family and longtime friends. (See August 2011 statement in support of claim). The claims folder reflects that the Veteran experiences chronic sleep impairment, fatigue, and anger. Based on the above, an inital rating in excess of 30 percent rating is not warranted for the Veteran's mood disorder under DC 9434.

The evidence is against a finding that an initial 50 percent disabling evaluation is warranted for the Veteran's mood disorder. The Veteran has illustrated his ability to establish and maintain work and social relationships. The Veteran is currently a full-time state corrections officer and is currently married to his wife of over ten years. Additionally, the Veteran does not have an impairment of his thought process or communication. 

The Board has considered the examples in the rating criteria for a 70 percent. The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, and spatial disorientation; neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. The record reflects that the Veteran has continuously denied homicidal and suicidal thoughts.

Lastly, the Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the objective medical evidence reflects that the Veteran does not have persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or persistent danger of hurting self or others.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

The Board finds an initial rating in excess of 30 percent rating under Diagnostic Code 9434, is not warranted.

From June 10, 2013

The Board acknowledges the Veteran's contention that his 50 percent evaluation for mood disorder, effective June 10, 2013, should be applied retroactively to his November 2011 initial rating. A June 2013 VA examination noted the Veteran with flattened affect, depression, anxiety, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, panic attacks more than once a week, and chronic sleep impairment. The examination further noted the Veteran with an occupational and social impairment with reduced reliability and productivity. As explained above, at the time of the Veteran's claim, his mood disorder was manifested by no more than 30 percent disabling. The earliest medical evidence of a 50 percent rating was June 10, 2013, the date of his VA examination. 

The Board has considered whether a rating in excess of 50 percent is warranted for the Veteran's mood disorder, from June 10, 2013. For the reasons set forth below, the Board finds that the clinical evidence is against a rating in excess of 50 percent. 

The Board has considered the examples in the rating criteria for a 70 percent. The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, and spatial disorientation; neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. The record reflects that the Veteran has continuously denied homicidal and suicidal thoughts. While the Veteran may experience some symptoms associated with the criteria contemplated at the 70 percent rating, the Board finds that the severity of the symptoms do not rise to the level of an occupational and social impairment, with deficiencies in most area such as work, family, judgement, thinking, or mood.

The Board has also considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or persistent danger of hurting self or others.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the Board finds that an evaluation in excess of 50 percent disabling, under Diagnostic Code 9434, is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's mood disorder are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's mood disorder disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his mood disorder. Rather, the claims folder reflects that the Veteran has maintained employment as a corrections officer for over 15 years. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 30 percent disabling, for mood disorder with depressive features, from June 14, 2011, is denied.

Entitlement to an increased rating in excess of 50 percent disabling, for mood disorder with depressive features, from June 10, 2013, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


